NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                        Argued  September  12,  2016  
                                        Decided  December  19,  2016  
  
  
                                                       Before  
  
                                    DIANE  P.  WOOD,  Chief  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  16-­‐‑1440                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
JACK  A.  SHEETS,                                                           Northern   District   of   Indiana,  
       Plaintiff-­‐‑Appellant,  
                                                                            South  Bend  Division.  
                    v.                                                        
                                                                            No.  1:14-­‐‑CV-­‐‑265  JD  
INTERRA  CREDIT  UNION,                                                     Jon  E.  DeGuilio,  Judge.  
      Defendant-­‐‑Appellee.  
  

                                                        Order  
      
    Jack  Sheets  worked  at  Interra  Credit  Union  between  1976  and  2013,  for  most  of  that  
time  as  its  president  and  CEO.  His  employment  ended  after  Interra’s  Board  concluded  
(on  the  basis  of  multiple  complaints  from  senior  staff)  that  he  had  become  disorganized,  
forgetful,  and  confused,  and  as  a  result  could  no  longer  lead  the  management  team.  
Sheets  contends  that  Interra’s  decision  violates  the  Americans  with  Disabilities  Act.  The  
district  court  granted  summary  judgment  to  Interra,  however,  finding  that  undisputed  
facts  show  that  Sheets  could  no  longer  do  his  job.  2016  U.S.  Dist.  LEXIS  10668  (N.D.  Ind.  
Jan.  29,  2016).  
      

                                                                                                                        
No.  16-­‐‑1440                                                                                        Page  2  

     We  affirm  for  substantially  the  reasons  in  the  district  court’s  opinion,  though  we  add  
a  few  words  about  Sheets’  two  principal  appellate  arguments.  
       
     Interra  hired  Venture  International  in  2007  to  assess  its  operations,  and  Venture  then  
expressed  reservations  about  Sheets’  performance.  By  January  2011,  when  Sheets  suf-­‐‑
fered  a  cerebral  hemorrhage  and  took  an  extended  leave  under  the  Family  Medical  
Leave  Act,  Venture’s  doubts  about  his  capacity  had  become  more  serious.  Sheets  gave  
Venture  access  to  his  medical  records,  and  he  contends  that  Interra  held  these  records  
against  him,  in  violation  of  confidentiality  provisions  in  the  ADA.  42  U.S.C.  
§12112(d)(3),  (4).  Sheets  contests  the  district  court’s  conclusion  that  he  released  his  med-­‐‑
ical  records  voluntarily.  We  do  not  think  that  this  issue  matters,  however,  because  noth-­‐‑
ing  in  the  record  suggests  that  the  medical  records  caused  Sheets  any  injury—and,  what  
is  more,  the  statute  allows  disclosure  to  supervisors  and  managers  for  the  purpose  of  
ascertaining  necessary  work  restrictions  and  accommodations.  See  §12112(d)(3)(B)(i).  
       
     At  the  end  of  his  FMLA  leave  Sheets  was  reinstated.  Venture  and  co-­‐‑workers  report-­‐‑
ed  that  his  performance  improved.  He  received  a  substantial  raise.  But  new  reports  of  
mental  difficulties  surfaced  in  fall  2012,  when  co-­‐‑workers  began  to  report  that  Sheets  
could  not  think  strategically,  that  he  often  “functions  as  if  he  is  lost”,  and  that  he  “had  a  
difficult  time  understanding  things”.  The  Board  met  in  January  2013  to  discuss  these  
reports  and  observed  for  itself  that  Sheets  could  not  manage  time  or  address  issues  ef-­‐‑
fectively  when  attempting  to  reply  to  these  concerns.  The  record  shows  conclusively  
that  it  was  these  problems  with  Sheets’  performance  in  2012  and  2013,  and  not  medical  
records  from  2011,  that  led  the  Board  to  end  his  employment  as  CEO.  
       
     These  facts  also  show  that  the  discharge  was  substantively  proper  under  the  ADA.  
Mental  changes  meant  that  Sheets  was  no  longer  able  to  engage  in  executive  function-­‐‑
ing.  Sheets  insists  that  “[w]hether  [he]  actually  had  cognitive  impairment  is  a  matter  re-­‐‑
quiring  expert  opinion.”  But  the  question  for  the  Board  was  not  the  medical  reason  for  
Sheets’  problems  but  how  his  condition—whatever  its  cause—affected  his  ability  to  do  
his  job.  The  Board  and  members  of  the  management  team  could  observe  those  effects  in  
the  workplace.  Sheets  does  not  contend  that  the  Board  is  misrepresenting  the  reasons  
for  its  decision,  and  there  is  therefore  no  basis  to  upset  the  district  court’s  decision.  

                                                                                                   AFFIRMED